DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 April 2022 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is hereby considered.

Examiner’s Comment
There are two instances of “10” in the claim numbering scheme. The second instance is considered as --15--.

Claim Objections
Claims 1-14 and  are objected to because of the following informalities: 
In claim 1, lines 4-5, “an inlet-side flow channel and an outlet-side flow channel are introduced into each of the propeller blades or each of the propeller airfoils” should be changed to --each of the propeller blades or propeller airfoils has an inlet-side flow channel and an outlet-side flow channel-- (to remove “are introduced”).
In claim 1, “has a connection” (line 8) should be changed to --is connected-- and --via a connection-- should be added after “airfoil” (line 9)(note: the disclosure does not indicate that “a connection” is part of “inlet-side flow channel”).
In claim 2, lines 1-2, “of each inlet-side flow channel” should be deleted.
In claim 3, lines 2-3, “, the inlet-side flow channel of which is connected to the outlet-side flow channel of a respective other propeller blade or propeller airfoil,” should be deleted (since it is duplicative of antecedent limitations).
In claim 4, lines 2-3, “, the inlet-side flow channel of which is connected to the outlet-side flow channel of a respective other propeller blade or propeller airfoil,” should be deleted (since it is duplicative of antecedent limitations).
In claim 4, line 3, “is offset by 180°” should be deleted (since it is superfluous in light of “diametrically opposite”).
In claim 5, lines 4-5, “an inlet-side flow channel and an outlet-side flow channel are introduced into each of the propeller blades or each of the propeller airfoils” should be changed to --each of the propeller blades or propeller airfoils has an inlet-side flow channel and an outlet-side flow channel-- (to remove “are introduced”).
In claim 5, “has a connection” (line 8) should be changed to --is connected-- and --via a connection-- should be added after “airfoil” (line 9)(note: the disclosure does not indicate that “a connection” is part of “inlet-side flow channel”).
In claim 5, line 12, “of each inlet-side flow channel” should be deleted.
In claim 8, line 2, --of the propeller-- should be added after “rotation”.
In claim 8, last line, “respective propeller blade or propeller airfoil” should be changed to --propeller--.
In claim 13, line 2, --of the propeller-- should be added after “rotation”.
In claim 13, last line, “respective propeller blade or propeller airfoil” should be changed to --propeller--.
The remaining claims are objected to due to dependence on an above claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
There are no limitations deemed to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 11-14, and  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serriades (US 2,927,647).

In reference to claim 5
Serriades discloses:
	An aircraft propeller (see Figure 3), comprising:
a propeller shaft (14); and 
propeller blades (B) or propeller airfoils (i.e., the portion of blade B apart from hub 35) secured on the propeller shaft, 
wherein an inlet-side flow channel (38a) and an outlet-side flow channel (38b) are introduced into each of the propeller blades or each of the propeller airfoils, wherein each inlet-side flow channel has an inlet opening (i.e., at least a portion of inlet 33) and each outlet-side flow channel has an outlet opening (34) on each of the propeller blades or propeller airfoils, 
wherein each inlet-side flow channel has a connection (see Figure 3 showing channels 38a and 38b as connected to each other at radially-inner ends thereof) to the outlet-side flow channel of a same propeller blade or propeller airfoil such that air flowing in via the inlet-side flow channel flows out via the outlet-side flow channel of the same propeller blade or propeller airfoil, 
wherein the connection of each inlet-side flow channel extends in a U shape (see Figure 3) adjacent (i.e., near) to the propeller shaft, 
wherein the inlet opening and the outlet opening of each propeller blade or propeller airfoil are formed on different sides (i.e., chordal halves) of the propeller blade or propeller airfoil, and 
wherein the inlet opening and the outlet opening of each propeller blade or propeller airfoil is arranged at a greater distance (see Figure 3) from the propeller shaft than the connection of the respective inlet-side flow channel of the respective propeller blade or propeller airfoil.

In reference to claim 11
Serriades discloses:
The aircraft propeller as claimed in claim 5, wherein each inlet opening (33) and outlet opening (34) of a respective propeller blade or propeller airfoil is arranged at the same distance (see Figure 3 and compare the center of inlet 33 with the center of outlet 34) from the propeller shaft (14).



In reference to claim 12
Serriades discloses:
The aircraft propeller as claimed in claim 5, wherein the inlet opening (i.e., the portion of inlet 33 that is radially outward of the outermost vane 39) and the outlet opening (34) of a respective propeller blade or propeller airfoil are arranged at different distances (see Figure 3 and compare the radial center of the identified “inlet opening” with the radial center of outlet 34)(note: it is necessary to identify a specific location of an object in order to characterize its distance from another object) from the propeller shaft, wherein the distance of the inlet opening of the respective propeller blade or airfoil from the propeller shaft is greater (see Figure 3 and compare the radial center of the identified “inlet opening” with the radial center of outlet 34) than the distance of the outlet opening of the respective propeller blade or airfoil from the propeller shaft.

In reference to claim 13
Serriades discloses:
The aircraft propeller as claimed in claim 5, wherein the inlet opening (33) of a respective propeller blade or propeller airfoil is formed on a front side (i.e., leading edge 36) in a direction of rotation and the outlet opening of the respective propeller blade or propeller airfoil is formed on a rear side (i.e., trailing edge 37) in the direction of rotation of the respective propeller blade or propeller airfoil.

In reference to claim 14
Serriades discloses:
The aircraft propeller as claimed in claim 5, wherein the aircraft propeller is designed as an open propeller or as a ducted propeller (note: “open” and “ducted” cover all potential options).

In reference to claim 
Serriades discloses:
An aircraft (see col.1:ll.20-21, col.2:ll.29-34), comprising:
a fuselage (inherent to a helicopter or a winged aircraft) which provides an aircraft passenger cell (i.e., any space within the identified “fuselage”)(note: the term “passenger” is considered as merely establishing an intended use of the identified “fuselage”); and 
at least one aircraft propeller as claimed in claim 5.

Allowable Subject Matter
Claims 1-4 and 6-10 would be allowable if rewritten to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither anticipates nor renders obvious the combination of limitations that includes “an inlet-side flow channel and an outlet-side flow channel are introduced into each of the propeller blades or each of the propeller airfoils, wherein each inlet-side flow channel has an inlet opening and each outlet-side flow channel has an outlet opening on each of the propeller blades or propeller airfoils, wherein each inlet-side flow channel has a connection to the outlet-side flow channel of a respective other propeller blade or propeller airfoil such that air flowing in via the inlet-side flow channel flows out via the outlet-side flow channel of the respective other propeller blade or propeller airfoil, and wherein the inlet opening and the outlet opening of each propeller blade or propeller airfoil are arranged on different sides of the propeller blade or propeller airfoil” (claim 1). The closest prior art reference is Serriades, which discloses (see Figure 1) a propeller with a passage that connects an inlet (33) on one blade and to an outlet (34) on another blade. However, Serriades does not disclose that each blade has both an inlet and an outlet that are connected to each other in the manner required by the aforementioned claim limitations.

Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
	All cited references disclose a propeller having inlets and/or outlets on the blades thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745